DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 34, 36, 37 and 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,297,456 in view of Gibbs et al, U.S. Patent Application Publication No. 2016/0341959 (hereinafter Gibbs).
	Regarding claim 34, claim 13 of the patent discloses a method that improves electronic communication between a first user using an electronic device and a second user using an electronic device, the method comprising:
	displaying, with the electronic device of the second user, a graphical representation that upon activation plays a voice of the first user in binaural sound that externally localizes in empty space outside the head of the second user; and
	expediting playing of the binaural sound to the second user by processing, before receiving a command from the second user to play sound of the graphical representation, the sound of the graphical representation into the binaural sound in anticipation of receiving the command by the second user to play the binaural sound.

	Further regarding claim 34, claim 13 of the patent does not teach that the electronic devices are head wearable electronic devices. All the same, Gibbs discloses that the electronic devices are head wearable electronic devices (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 13 of the patent wherein the electronic devices are head wearable electronic devices as taught by Gibbs. This modification would have improved the system’s flexibility by allowing for entertainment applications such as games. 

	Claim 36 is anticipated by the combination of claim 15 of the patent and Gibbs.

Claim 37 is anticipated by the combination of claim 16 of the patent and Gibbs.

Claim 40 is anticipated by the combination of claim 19 of the patent and Gibbs.
Allowable Subject Matter
3.	Claims 21-33 are allowed while claims 35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 25, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652